DETAILED ACTION
Claims 1-5, 7-13, 15-17 are rejected under 35 USC § 103.
Claims 6 and 14 are objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed September 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English language translation was not provided for Chinese language non-patent literature reference number 10. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Leidner et al., U.S. PG-Publication No. 2018/0329883 A1.

Claim 1
	Leidner discloses a method for extracting information. Leidner discloses an information retrieval method using "neural machine translation techniques for generating paraphrases of collected textual data." Leidner, ¶ 2. The method extracts the meaning of a sentence and generates a paraphrase using "different words or syntax to express the same or similar meaning." See Id. at ¶ 6. 
	Leidner discloses the method comprising: acquiring an annotated corpus, the annotated corpus comprising a plurality of sample sentences and annotated information sets corresponding to the sample sentences. Leidner discloses a "paragraph generator model based on sequence-to-sequence … models" that use "both words and other linguistic information, such as … Part-of-Speech (POS) tag information." The POS tags "are labels assigned to words or tokens in a corpus … that indicate a part of speech known to be related to the word or token." Id. at ¶¶ 19-22. In one embodiment, Leidner uses a parser "to tokenize the sentences and to generate POS tags" of a corpus. Id. at ¶ 74; See Also ¶ 93 ("supervised POS tagging process may be user to annotate a 
	Leidner discloses constructing an input sequence and a corresponding output sequence based on the sample sentences and the annotated information sets corresponding to the sample sentences in the annotated corpus respectively. The method for paraphrase generation is a "neural machine translation task" that involves first translating a source phrase (e.g. "input as source sequence of tuples") to a target phrase (e.g. "output as target sequence of tuples"). Id. at ¶ 19. Leiden discloses a "sequence-to-sequence model" that employs "both words and POS tag information for paraphrase generation." The model is a neural network-based encoder-decoder model wherein the encoder is a "bi-directional Recurrent Neural Network (RNN) with LSTM cells." Id. at ¶¶ 23-24. The neural paraphrase generator model receives an input "a sequence of tuples … comprising a source sequence of words," wherein each tuple comprises "a word data element … and a structured tag element … representing a linguistic attribute." The encoder "is adapted to receive a sequence of vectors representing a source sequence of words" and the decoder "is adapted to predict a probability of a target sequence of words representing a target output sentence." An output decomposition component connected to the decoder is "adapted to output a target sequence of tuples." Id. at ¶ 26. Accordingly, Leidner discloses a neural network model that receives a phrase (i.e. sample sentences) and uses an encoder to generate a source sequence of tuples (i.e. input sequence) comprising linguistic attributes (i.e. annotated information sets) and uses a decoder to generate a target sequence (i.e. corresponding output sequence) of words representing a target output sentence.
	Leidner discloses obtaining an information extraction model generating the output sequence from the input sequence by carrying out training with a deep learning method. Leidner Id. at ¶ 43.
	Leidner discloses inputting a to-be-processed sentence into the generated information extraction model to extract a knowledge information set included in the to-be-processed sentence. Leidner discloses that model 210 is accessed by "receiving input text 212, e.g., sequences of words such as sentences, for processing by paraphrase generator 214." The paraphrase generator 214 is an "RNN-based system … for generating output text 216 such as paraphrased sentences arrived at [by] predictive means." Id. Table 5 illustrates example source sentences (i.e. to-be-processed sentence) and the output paraphrase sentence (i.e. knowledge information set) generated from the source sentence. Id. at ¶¶ 87-88.
	Leidner discloses wherein the annotated information set comprises information, standardized according to a preset rule, of at least one piece of following knowledge to be extracted from corresponding sample sentences: knowledge based on verbs or prepositions, knowledge based on noun attributes, knowledge of entity description, and knowledge of a relationship between an entity and a concept. Leidner uses linguistic information to annotate the source words, wherein the linguistic information includes part-of-speech tags and additional information such as "lemmas" and "named entities." Id. at ¶ 91. Parts-of-speech tags "may refer to grammatical elements or categories of words such as noun, verb, adjective, adverb, tense (present/past/future), number (plural/singular), etc." Id. at ¶ 20. A POS tag set is comprised of 

Claim 2
	Leidner discloses wherein the obtaining an information extraction model generating the output sequence from the input sequence by carrying out training with a deep learning method comprises: carrying out vectorization processing on objects in the input sequence and annotated information in the output sequence. The neural paraphrase model comprises an encoder that "learns a state vector for each word and POS tuple in the input." Id. at ¶ 24. The encoder "is fed with a sequence of vectors … representing the source sequence of words … and produces a sequence of states." Id. at ¶ 44. 
	Leidner discloses constructing a neural network of the information extraction model, the neural network of the information extraction model comprising an encoder and a decoder. The model is a neural network-based encoder-decoder model wherein the encoder is a "bi-directional Recurrent Neural Network (RNN) with LSTM cells." Id. at ¶¶ 23-24. The neural paraphrase generator model receives an input "a sequence of tuples … comprising a source sequence of words," wherein each tuple comprises "a word data element … and a structured tag element … representing a linguistic attribute." The encoder "is adapted to receive a sequence of vectors representing a source sequence of words" and the decoder "is adapted to predict a probability of a target sequence of words representing a target output sentence." An output decomposition component connected to the decoder is "adapted to output a target sequence of tuples." Id. at ¶ 26.
mapping the input sequence after the vectorization processing into an input hidden state sequence with the encoder, and mapping the output sequence into an output hidden state sequence with the decoder. Leidner discloses that the "basic idea of encoder-decoder models is that the decoder … generates the output sequence starting from an initial state that corresponds to the hidden state of the encoder." The words of the input sequence "can have a higher impact on the encoder's hidden state, which is then used to condition the decoder's generated sequence." Id. at ¶¶ 16. 
	Leidner discloses decoding the input hidden state sequence with the decoder to obtain a predictive state sequence. Leidner discloses that the "primary goal of the decoder is to predict the probability of a target sequence of words … representing the target output sentence." The method uses "context vectors … to transfer information between the encoder and the decoder," wherein "a single context vector is defined and set equal to the last hidden state in the encoder." Id. at ¶ 47.
	Leidner discloses adjusting parameters of the neural network according to a difference between the predictive state sequence and the output hidden state sequence. Leidner discloses that the custom context vector is generated from an "attention or alignment function" that "outputs a score that reflects how well the i-th input and the j-th output match," wherein the i-th input refers to the source tuple and j-th output refers to the target tuple. Id. at ¶ 48. After training of the neural model is completed "the network can infer a paraphrase given a source sentence." Id. at ¶ 52. During training, "the parameters of the model may be optimally learned from data … and the model may be used during inference to generate new paraphrases for input text." Id. at ¶ 43.

Claim 3
	Leidner discloses wherein the decoding the input hidden state sequence with the decoder to obtain a predictive state sequence comprises: for a target position in the predictive state sequence to be generated, obtaining a state, after a predictive state of a previous position of the target position is obtained by decoding, of a hidden layer of the decoder as a current hidden state of the decoder. Leidner discloses that the "primary goal of the decoder is to predict the probability of a target sequence of words … representing the target output sentence." The method uses "context vectors … to transfer information between the encoder and the decoder," wherein "a single context vector is defined and set equal to the last hidden state in the encoder." Id. at ¶ 47.
	Leidner discloses computing a matching degree between each input hidden state in the input hidden state sequence and a predictive state of the target position in the predictive state sequence to be generated based on the current hidden state. Leidner discloses that the custom context vector is generated from an "attention or alignment function" that "outputs a score that reflects how well the i-th input and the j-th output match," wherein the i-th input refers to the source tuple and j-th output refers to the target tuple. Id. at ¶ 48.
	Leidner discloses computing an attention weight of the each input hidden state to the predictive state of the target position based on the matching degree. Leidner discloses that the attention function "conbine[s] the j-th decoder state sj and the j-th context vector cj by employing a concatenation layer," wherein the output is an "attentional vector yj" that is "passed through a softmax layer to produce a probability distribution over the word vocabulary W." Id. at ¶¶ 48-50.
carrying out weighted summation on the each input hidden state according to the attention weight to obtain a context vector. Leidner discloses that "a single context vector is defined and set equal to the last hidden state in the encoder." Id. at ¶ 47.
	Leidner discloses computing a distribution of a probability of the predictive state of the target position based on the context vector, the output hidden state of the previous position of the target position in the output hidden state sequence, and a state of the hidden layer of the decoder when decoding the predictive state of the target position. Leidner discloses that the attention function "conbine[s] the j-th decoder state sj and the j-th context vector cj by employing a concatenation layer," wherein the output is an "attentional vector yj" that is "passed through a softmax layer to produce a probability distribution over the word vocabulary W." Id. at ¶¶ 48-50.
	Leidner discloses determining the predictive state of the target position according to the probability distribution. After training of the neural model is completed "the network can infer a paraphrase given a source sentence," wherein the inference is "done by iteratively selecting words from the probability distribution … using an output generation criterion until an end of sentence (EOS) symbol is reached." Id. at ¶ 52.

Claim 4
	Leidner discloses wherein the computing a matching degree between each input hidden state in the input hidden state sequence and a predictive state of the target position in the predictive state sequence to be generated based on the current hidden state comprises: carrying out a first nonlinear transformation on the current hidden state and the input hidden state to obtain the matching degree between the input hidden state and the predictive state of the target position. Leidner discloses that the custom context vector is generated from an "attention or i-th input and the j-th output match," wherein the i-th input refers to the source tuple and j-th output refers to the target tuple. Id. at ¶ 48. The attention or alignment function is a nonlinear function.

Claim 5
	Leidner discloses wherein the computing a matching degree between each input hidden state in the input hidden state sequence and a predictive state of the target position in the predictive state sequence to be generated based on the current hidden state comprises: computing a coverage vector corresponding to the target position based on the current hidden state, wherein the coverage vector is used for recording extracted information in the sample sentence. Leidner discloses computing a dimensional vector used by a word embedding matrix for mapping each word. The dimensional vector is used by the encoder using an RNN wherein a nonlinear function (fenc) is applied to "the i-th recurrent state in the decoder." Leidner, ¶ 45. Accordingly, a dimensional vector (i.e. coverage vector) is used by the encoder to generate a predictive state sequence.
	Leidner discloses carrying out a second nonlinear transformation on the current hidden state, the input hidden state and the coverage vector corresponding to the previous position of the target position to obtain the matching degree between the input hidden state and the predictive state of the target position. The RNN is a "bidirectional RNN," where the encoder state hi is obtained by concatenating the state produced by a forward RNN … that consumer the input sequence in order, and a backward RNN … that consumes the input sequence in reverse order." Id. at ¶ 46. Accordingly, the nonlinear function is applied to hidden states and compares 

Claims 9-13
	Claims 9-13 recite a system configured to perform the steps of the method recited in claims 1-5. Accordingly, claims 9-13 are rejected as indicated in the rejection of claims 1-5.

Claim 17
	Claim 17 recites a medium storing instructions for performing the steps of the method recited in claim 1. Accordingly, claim 17 is rejected as indicated in the rejection of claim 1.
	Examiner notes that the claimed "computer readable storage medium" is interpreted as a non-transitory storage medium, because the specification expressly defines a "computer readable storage medium" as physical mediums that are distinct from a "computer readable signal medium" (e.g. transitory mediums). Specification, 43:11-35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al., U.S. PG-Publication No. 2018/0329883 A1, in view of Segond et al., U.S. PG-Publication No. 2007/0179776 A1.

Claim 7
	Leidner, in view of Segond, suggests wherein the probability of the predictive state of the target position is a sum of a probability of copying a word from a corresponding sample sentence as an object in the output sequence and a probability of selecting a target symbol from a preset symbol set and using an object characterized by the target symbol as an object in the output sequence. Leidner discloses "concatenating together word vectors and the tag vectors" to "output a target sequence of tuples representing predicted words and structured tag elements, wherein the probability of each single tuple … is predicted based on a recurrent state of the decoder." Leidner, ¶ 26. Leidner does not expressly disclose that the tag vectors are comprised of a target symbol from a preset symbol set representing semantic relationships; however, Segond discloses using annotating a document with symbols representing lexical, syntactic, and semantic relationships in the text. Segond, ¶ 59.
	Segond discloses symbols in the preset symbol set are used for combining with the words in the sample sentence, so as to completely characterize one of the following knowledge in the sample sentence: knowledge based on verbs or prepositions, knowledge based on noun attributes, knowledge of entity description, and knowledge of a relationship between an entity and a concept. Segond discloses a method of "information extraction that concentrates on the extraction of information from textual documents" that "relies on decoding the meaning of relations that link words together." Semantic information is "saved into … annotated XML Id. at ¶¶ 42-44. Specifically, a parser 20 "annotates the text strings 22 with tags … which correspond to grammar rules, such as lexical rules, syntactic rules, and dependency (semantic) rules." Lexical rules "define relationships between words by the order in which they may occur," syntactic rules "describe the grammatical relationships between the words," and semantic rules include dependencies … named entities, and co-reference rules." Id. at ¶ 59. Example tags (i.e. symbols) are defined for verbs and prepositions (e.g. FV, PP in ¶ 105), knowledge based on noun attributes (NP in ¶¶ 105; 111), entity description knowledge (PERSON in ¶ 147), and a relationship between an entity and a concept (SUBJ-N in ¶¶ 109; 146).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder-decoder neural model using linguistic tags of Leidner to incorporate the semantic, syntactic, and lexical rules for tagging textual data as taught by Segond. One of ordinary skill in the art would be motivated to integrate the semantic, syntactic, and lexical rules into Leidner, with a reasonable expectation of success, in order to focus on "creating and establishing semantic links between information contained in documents in order to allow users to extract just those portions of information that they need." Segond, ¶ 40.

Claim 8
	Leidner, in view of Segond, suggests wherein the symbols in the preset symbol set comprise: a symbol for characterizing a separated predicate in a sentence (See Segond ¶ 150— "predicate of the type Leader"), a symbol for characterizing reduced information in knowledge expressed by a reduced expression in the sentence (See Segond ¶ 82— morphological module a symbol for characterizing implicit knowledge in the sentence (See Segond ¶¶ 140-141 "linguistic interface 30 is able to make inferences from the facts extracted" and ¶¶ 106-107 "dependency module 70 identifies semantic relations … between the text fragments),  and a symbol for characterizing lost information in the sentence (Leidner lists various linguistic tags used in the disclosed method in an included Appendix; the tags include "UNC" for unclassified items and "FU" for unclassified words— See Appendix to the Specification dated 5/17/2018 in U.S. Application No. 15/979,310, 1:29; 4:29. 

Claim 15-16
	Claims 15-16 recite a system configured to perform the steps of the method recited in claims 7-8. Accordingly, claims 15-16 are rejected as indicated in the rejection of claims 7-8.


Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 24, 2021